    Case 16-12273-KHK         Doc 50    Filed 02/15/19 Entered 02/15/19 11:48:41           Desc Main
                                        Document     Page 1 of 3


                               UNITED STATES BANKRUPTCY COURT

                                                 FOR THE

                                  EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division

          In the Matter of:
                                                        Chapter 13
          RODNEY LEE STONE
          AND
          CARRIE CHRISTINE STONE
                                                        Case No. 16-12273-KHK

                                  Debtors

                  OBJECTION TO CONFIRMATION OF MODIFIED PLAN,
              NOTICE OF OBJECTION TO CONFIRMATION OF MODIFIED PLAN
                                       AND
                 NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

          Thomas P. Gorman, Chapter 13 Trustee, has filed this objection to confirmation of
          your Modified Chapter 13 Plan filed January 21, 2019. The cause for this objection is
          as follows:
           Violation of 11 U.S.C. §1325(a)(6) - Feasibility.
                100% Plan is underfunded as follows:
PERFORMANCE:   Amount of Plan Payment                                         61,145.12             1,555.00
               Number of Months                                               Pd to date                  29
                                                                              61,145.12            45,095.00
                        Total Receipts                                                            106,240.12
                        Disbursements Required:
                        Attorney                                               3,550.00
                        Tax                                                   56,448.57
                        Secured – pd prior to surrendering                    22,495.41
                        Unsecured                                             18,993.09
                        Other
                        Trustee                                               10,148.71                 10%
                        Total Disbursement                                                        111,635.78
Case 16-12273-KHK       Doc 50  Filed 02/15/19 Entered 02/15/19 11:48:41                Desc Main
                               Document        Page 2 of 3
     Notice of Objection To Confirmation
     Rodney Lee Stone and Carrie Christine Stone, Case # 16-12273-KHK

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the objection, or if you
     want the court to consider your views on the objection, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before the date stated above. You must mail a copy to the
            persons listed below.

            Attend the hearing to be held on February 28, 2019 at 9:30 a.m., in
            Courtroom III on the 3rd floor, United States Bankruptcy Court, 200 South
            Washington Street, Alexandria, VA 22314. If no timely response has been
            filed opposing the relief requested, the court may grant the relief without
            holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste, 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314

             If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion or objection and may enter an order granting that
     relief.

     Date: _February 15, 2019______                        __/s/Thomas P. Gorman ________
                                                           Thomas P. Gorman
                                                           Chapter 13 Trustee
                                                           300 N. Washington Street, #400
                                                           Alexandria, VA 22314
                                                           (703) 836-2226
                                                           VSB 26421
Case 16-12273-KHK      Doc 50   Filed 02/15/19 Entered 02/15/19 11:48:41            Desc Main
                               Document        Page 3 of 3
     Notice of Objection To Confirmation
     Rodney Lee Stone and Carrie Christine Stone, Case # 16-12273-KHK


                                CERTIFICATE OF SERVICE

     I hereby certify that I have this 15th day of February, 2019, served via ECF to
     authorized users or mailed a true copy of the foregoing Objection to Confirmation,
     Notice of Objection and Notice of Hearing to the following parties.

     Rodney Lee Stone                            John C. Morgan, Jr., Esquire
     Carrie Christine Stone                      Attorney for Debtor
     Chapter 13 Debtors                          New Day Legal, PLLC
     10299 Spring Iris Drive                     98 Alexandria Pike, Ste. 10
     Bristow, VA 20136                           Warrenton, VA 20186


                                                         __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
